Citation Nr: 0517141	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  98-10 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for chloracne, 
including due to herbicide agent exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's "consensual wife," and a private 
psychiatrist

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967, including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for a PTSD and chloracne.  In June 2001, the Board remanded 
both claims.  The RO was instructed to address whether new 
and material evidence had been submitted since the March 1995 
rating decision.  Moreover, the Board ordered additional 
development, including obtaining service personnel records 
and other documents relating to the veteran's claimed 
stressors, a stressor statement from the veteran, additional 
private and VA treatment records, and relevant social 
security administration (SSA) records.  The RO accomplished 
all of the requested development and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  In March 1995, the RO denied the veteran's claim for 
service connection for PTSD.  Although the veteran initially 
appealed this decision after being notified of it and 
apprised of his procedural and appellate rights, he 
subsequently withdrew this appeal.

2.  The additional evidence received since that March 1995 
decision is either cumulative or redundant or is not so 
significant that it must be significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.

3.  In March 1995, the RO denied the veteran's claim for 
service connection for chloracne.  Although notified of that 
decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

4.  The additional evidence received since that March 1995 
decision is either cumulative or redundant or is not so 
significant that it must be significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for chloracne.


CONCLUSIONS OF LAW

1.  The RO's March 1995 decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.204, 20.302(a), 
20.1103 (2004).

2.  The evidence received since that March 1995 decision is 
not new and material and, therefore, is insufficient to 
reopen the claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (1991).

3.  The RO's March 1995 decision denying the claim for 
service connection for chloracne is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2004).

4.  The evidence received since that March 1995 decision is 
not new and material, and, therefore, is insufficient to 
reopen the claim for service connection for chloracne.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  VA met this requirement here.  After the 
Board's June 2001 remand, the RO sent the veteran a May 2002 
letter explaining VA's duties to notify and assist him with 
his claim for service connection for PTSD and chloracne and 
the veteran's rights and responsibilities in this regard.  
The RO not take any adjudicative action until it denied the 
petitions to reopen these claims in its April 2004 
supplemental statement of the case (SSOC).  Thus, in 
compliance with Pelegrini, the RO provided VCAA notification 
to the veteran prior to its initial adjudicative action on 
his claim, with "initial" referring to the RO's first 
adjudicative action after the Board's June 2001 remand.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The RO's May 2002 
letter told the veteran it was still working on his PTSD and 
chloracne claims and explained what the evidence had to show 
in order to establish entitlement to service connection for 
these disorders.  The letter also indicated the information 
or evidence needed from the veteran and VA's duty to assist 
him in obtaining it.  The RO also told the veteran that the 
Board's remand required that it have all the evidence 
necessary to process his claim accurately, and that he should 
provide any relevant clinical records not already of record 
and the names of physicians or medical facilities that had 
provided treatment, along with appropriate signed consent 
forms.  In addition, the RO told the veteran to send the 
information describing additional evidence or the evidence 
itself to the RO promptly.  Thus, reading the letter as 
whole, it substantially complied with the all of the elements 
of the notice requirement, including the fourth element.  See 
Mayfield, slip op. at 30-31.  

In addition, the RO included in its April 2004 SSOC the text 
of VCAA implementing regulation 38 C.F.R. § 3.159 (2004) and 
38 C.F.R. § 3.156 (2004), pertaining to new and material 
evidence.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  And, although the April 2004 
SSOC contained the new version of 38 C.F.R. § 3.156 rather 
than the older version applicable to the veteran's pre-August 
2001 claim, the failure to include the correct version of the 
regulation or specific instructions as to petitions to reopen 
based on new and material evidence was not prejudicial 
because the appellant has not indicated with any degree of 
specificity how any lack of notice or evidence affected the 
essential fairness of the adjudication.  Mayfield, slip op. 
at 15.

Similarly, all identified private and VA treatment records 
identified by the veteran, as well as his service medical 
records (SMRs) and service personnel records, have been 
obtained.  And, even though the Board required the RO to 
order appropriate VA examinations only if it reopened the 
claims, the RO ordered such examinations prior to determining 
whether the claims should be reopened.  Moreover, there is no 
indication that any other private or Federal records exist 
that should be requested, or that any pertinent evidence was 
not received.  The RO thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's petitions to reopen.


Applicable Legal Principles

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


The Petition to Reopen the Claim for Service Connection for 
PTSD

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection, including for 
PTSD.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim."); 
see also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (upholding interpretation of 38 U.S.C.A. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  Service connection for PTSD also requires 
medical evidence establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (2004) (the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The Board denied the veteran's claim for service connection 
for PTSD in March 1995.  The veteran had claimed service 
connection for PTSD based on herbicide exposure.  The RO 
denied the claim both because PTSD is not one of the 
enumerated disabilities for which a veteran who served in 
Vietnam may receive presumptive service connection based on 
herbicide exposure, see 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
and because there was "no other basis for service 
connection."  Although the veteran initially filed a notice 
of disagreement (NOD) with this decision, he subsequently 
withdrew his appeal.  The March 1995 decision thus became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.204, 20.302(a), 20.1103 (2004).  The veteran 
must therefore submit new and material evidence to reopen his 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002).  In its April 2004 SSOC, the RO found that, 
while the veteran had submitted new evidence, his claim for 
service connection for PTSD remained denied, indicating that 
it was denying the petition to reopen because the evidence 
submitted was not new and material.  However, the Board must 
also address this issue before proceeding further.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996) ("the new and material evidence 
requirement was clearly a material legal issue which the BVA 
had a legal duty to address, regardless of the RO's 
actions").

In addition, although the VCAA and implementing regulations 
revised the definition of what constitutes new and material 
evidence, this only concerns petitions to reopen that were 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  In this 
case, the veteran filed his petition to reopen well before 
this date, so the former definition of new and material 
evidence at 38 C.F.R. § 3.156(a) applies.  According to the 
old definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1991).

Moreover, as the absence of a diagnosis of PTSD was one basis 
for denial of the veteran's claim, in order to reopen his 
claim for service connection for PTSD the veteran would have 
to show that he currently has PTSD in accordance with the 
requirements of the applicable regulations discussed above.  
See Evans v. Brown, 9 Vet. App. at 284 (to warrant reopening, 
new evidence must, among other things, "tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the claim 
. . . that is, it [must supply] evidence the absence of which 
was a specified basis for the last final disallowance).  
Evans was abrogated on other grounds, i.e., the steps to be 
taken in adjudicating claims based on new and material 
evidence.  See Hodge v. West, 155 F.3d at 1360.  

In the present case, the veteran has submitted new evidence 
since the March 1995 denial of his claim, but the evidence is 
not material because it is either cumulative or redundant or 
is not so significant that it must be considered in order to 
fairly decide the merits of his claim.  As demonstrated 
below, the new evidence indicates that the veteran does not 
in fact have PTSD and, to the extent that private physicians 
or laypersons opine that the veteran does have this disorder, 
these opinions either do not meet the regulatory criteria for 
establishing a diagnosis of PTSD or do not constitute 
competent evidence.

Subsequent to the March 1995 denial, the RO received a 
January 1993 report of Dr. "F.B.," which diagnosed the 
veteran with dysthymic disorder with anxiety traits and 
aggressive personality.  It did not diagnose the veteran with 
PTSD.  A February 1996 VA examination, preceded by a social 
and industrial survey, diagnosed the veteran with substance 
abuse disorder, alcohol dependence in partial remission, 
anxiety disorder not otherwise specified with depression, and 
passive aggressive personality characteristics.  These 
documents are not new and material because they do not tend 
to show that the veteran has PTSD, but, rather, contradict 
such a conclusion.

At an April 1997 RO hearing, Dr. "R.G." testified that he 
believed the veteran was suffering from PTSD.  He based this 
conclusion on the three times he had seen the veteran, once 
in 1994, once two days prior to the hearing, and on the day 
of the hearing (Hearing transcript, pp. 2-3).  The only 
written report that Dr. "R.G." prepared was in January 
1994, and this report was received by the RO in February 
1994, prior to the March 1995 rating decision.  Thus, to the 
extent that Dr. "R.G." testified regarding his conclusions 
based on his 1994 examination of the veteran, that testimony 
is cumulative, since this information is presumed to have 
been considered by the RO in March 1995, although not 
specifically mentioned in the rating decision, because it was 
received by the RO prior to that time.  In addition, in 
discussing the veteran's symptoms, Dr. "R.G." did not 
indicate that he based his findings on examination or the 
DSM-IV criteria; his testimony is therefore not a competent 
diagnosis of PTSD, see 38 C.F.R. § 4.125(a) (2004), and thus 
does not constitute new and material evidence.  Also 
testifying at the hearing were the veteran and his wife, but, 
although their testimony is presumed credible, they do not 
have medical expertise sufficient to render a competent 
opinion as to whether the veteran has PTSD under the 
applicable regulatory criteria.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  Their testimony, as well as their 
written statements, thus do not constitute competent evidence 
and are therefore not new and material evidence.

An April 1996 prescription form contains a diagnosis of an 
anxiety disorder, but this diagnosis does not indicate that 
it was based on examination findings or the basis upon which 
the diagnosis was based, and therefore does not constitute 
competent medical evidence of any anxiety disorder, including 
PTSD.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).

At the September 1997 VA examination, the diagnosis was 
alcohol dependence, anxiety disorder not otherwise specified, 
passive aggressive personality traits, and unspecified 
stressors.  Again, PTSD was not diagnosed.

A private medical record from the Cayey treatment center 
signed on March 1998, reflecting that the veteran was 
admitted in June 1992 and treated until 1997, indicated that 
the diagnostic impression was "Desorden Depresivo Mayor 
Cronico (Post traumatic stress disorder)."  However, the 
March 2003 VA examination report notes that the Cayey report 
was written in Spanish and that the correct English 
translation of the diagnostic impression was major depressive 
disorder, chronic.  This is consistent with the findings of 
the March 2003 VA examination report, which concluded after 
reviewing the veteran's claims folder and conducting a 
clinical history and mental status examination, that "the 
patient's mental condition does not meet the DSM-IV criteria 
to establish a diagnosis of PTSD."  This conclusion was 
based on the following examination findings: that the veteran 
was unable to specify and describe in detail service and 
traumatic events experienced in combat; was not observed to 
become anxious, distressed, or depressed, when discussing his 
Vietnam experiences; and did not report feelings of intense 
fear, helplessness, or horror when experiencing events in 
Vietnam.  The examiner also noted that there was no evidence 
in the veteran's clinical records of avoidance of stimuli 
associated with trauma and numbing of general responsiveness.  
Thus, the most recent, March 2003 VA examination report 
concluded that the veteran did not have PTSD because his 
prior medical records and the current examination findings 
were not consistent with such a diagnosis pursuant to the 
DSM-IV criteria.  

SSA records received in May 2002 indicated that the veteran 
was determined to be disabled in January 1991, with a primary 
diagnosis of dysthymic disorder with anxiety traits and 
aggressive personality.  The records also indicated that 
there was no evidence of a sign or symptoms cluster or 
syndrome that appropriately fit within the diagnostic 
category of anxiety disorders.  Thus, this new evidence 
reflected that the veteran is receiving social security 
disability based on disorders other than PTSD, and that he 
was found not to have symptoms of an anxiety disorder, of 
which PTSD is one type.

The only other new medical evidence submitted by the veteran 
in support of his petition to reopen was a March 2004 single 
page of "Patient Information" from the Cayey treatment 
center.  This document indicates that the veteran was first 
seen there in June 1992 and his last visit was December 1997.  
Thus, this document is cumulative of the prior treatment 
records from Cayey, which included this time period.  
Moreover, although the May 2004 information contains a 
diagnosis of PTSD, there is no indication that this diagnosis 
was based on examination findings or is consistent with DSM-
IV.  Consequently, this document does not constitute 
competent medical evidence for purposes of determining 
whether the veteran has submitted new and material evidence.  
38 C.F.R. § 4.125(a) (2004).

In sum, the competent new evidence submitted since the March 
1995 denial of the veteran's claim for service connection for 
PTSD overwhelmingly indicates that the veteran does not have 
PTSD as defined in the applicable regulations, and the only 
documents stating that the veteran does have PTSD are either 
cumulative of prior evidence or do not constitute competent 
evidence of PTSD.  As the new evidence is thus either 
cumulative or redundant or is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (1991).  The veteran's petition to reopen his 
claim for service connection for PTSD must therefore be 
denied.


The Petition to Reopen the Claim for Service Connection for 
Chloracne

The RO denied the veteran's claim for service connection for 
chloracne in March 1995.  The veteran was notified of that 
decision and apprised of his procedural and appellate rights, 
but he did not timely appeal.  The unappealed March 1995 
denial became final and binding based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2004).  As explained above, the 
Board must first determine whether the veteran has submitted 
new and material evidence, under the pre-amendment definition 
of that term, before proceeding further.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (1991); Barnett v. Brown, 8 
Vet. App. at 4.

The veteran initially claimed service connection for 
chloracne based on exposure to Agent Orange, and the RO 
denied the claim on the grounds that there was no evidence 
that the condition at issue was associated with herbicide 
exposure and "there is no other basis for service 
connection."  The RO noted that the records were negative 
for diagnosis of or treatment for a skin disorder and that 
the SMRs were negative for complaint of or treatment of a 
skin disorder.  Thus, one basis of the denial was the absence 
of evidence of chloracne, and the new evidence must therefore 
tend to show that the veteran has such a disorder in order to 
constitute new and material evidence.  As noted, evidence of 
a current disability is one of the fundamental requirements 
for a grant of service connection.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. at  225.  This is true even of 
disorders such as chloracne, which may be presumptively 
service-connected if the veteran, who served in Vietnam and 
is therefore presumed to have been exposed to Agent Orange, 
if it manifests to a compensable degree within the specified 
time period.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).

Since the March 1995 denial, the veteran has submitted VAOPT 
records and private medical records, and underwent a VA skin 
examination in March 2003.  None of these documents contain a 
diagnosis of chloracne.  The only reference in the VAOPT 
records to the veteran's skin appears to be a May 1993 
notation of second-degree sunburn and cellulitis.  At the 
March 2003 skin examination, the veteran was diagnosed with 
rosacea, spider angioma, epidermoid cyst of the neck and 
back, and gynecomastia.  The examiner also noted that the 
veteran did not have chloracne, and that the rosacea had no 
relation to Agent Orange.

As the new evidence submitted by the veteran does not show 
that he currently has, or has at any time since service 
manifested, chloracne, this evidence is not so significant 
that it must be considered in order to fairy decide the 
merits of the veteran's claim for service connection for 
chloracne.  38 C.F.R. § 3.156(a) (1991).  The evidence is 
therefore not new and material, and the petition to reopen 
the veteran's claim for service connection for chloracne must 
be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

The petition to reopen the claim for service connection for 
PTSD is denied as new and material evidence has not been 
received.

The petition to reopen the claim for service connection for 
chloracne is denied as new and material evidence has not been 
received.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


